DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on July 11, 2022 was filed after the mailing date of the previous Non-Final Office Action on April 26, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.


Response to Amendment
3. The Amendment filed on September 07, 2022 has been entered. Claims 2 and 4-5 have been amended. No claims have been added or cancelled. Thus, claims 1-19 are pending and rejected for the reasons set forth below. 



Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1, 3, 5–7, and 10-12 are rejected under 35 U.S.C. §102 (a)(2) as being anticipated by Rakshit (U.S. Pub. No. 2021/0081952) hereinafter (“Rakshit”).
Regarding claim 1, Rakshit discloses a transceiver coupled to a user such that said transceiver extracts said one or more biometric identifiers from said user. Rakshit states that “In various embodiments, smart transaction 112 can authenticate a user when a smart lens-based transaction is identified. In various embodiments, smart transaction 112 can authenticate a user using biometric measurements measured by smart lens 140 (e.g., retinal scanning) as it is known in the art or via computing device 110.” (See paragraph [0042]). Also, Rakshit states that “Examples of a smart lens include: a wearable smart contact lens, a pair of smart glasses, and/or any form of wearable smart eyewear or headwear known in the art that contains a lens.” (See paragraph [0008]). Rakshit discloses that the transceiver is coupled to a remote server such that said one or more biometric identifiers are processed and monitored. Rakshit states that “Users have consented to enabling biometric authentication, monitoring, and storing. Additionally, participating parties are aware of the potential monitoring and storing of financial and transactional data.” (See paragraph [0011]). This monitoring and storing of the biometric authentication data of the user must be done remotely via a server. Rakshit states that “Server computer 120 can be a standalone computing device, a management server, a web server, a mobile computing device, one or more client servers, or any other electronic device or computing system capable of receiving, sending, and processing data.” (See paragraph [0018]).
Rakshit discloses a remote server comprising a database for storing said one or more biometric identifiers for said user. Rakshit states that “Users have consented to enabling biometric authentication, monitoring, and storing. Additionally, participating parties are aware of the potential monitoring and storing of financial and transactional data.” (See paragraph [0011]). This monitoring and storing of the biometric authentication data of the user must be done remotely via a server which would necessarily include a database for storing the biometric data of the user. Rakshit states that “Shared storage 124, local storage 148, and/or local storage 108 can each be implemented with any type of storage device capable of storing data and configuration files that can be accessed and utilized by server computer 120, such as, but not limited to, a database server, a hard disk drive, or a flash memory.” (See paragraph [0019]).
Rakshit discloses a projection apparatus coupled to said transceiver such that a projection emitted by said projection apparatus is initiated and manipulated based on said one or more biometric identifiers. Rakshit states that “Embodiments of the present invention disclose a method, a computer program product, and a system for smart lens-based transactions using eye contact, the method comprising: identifying a focus angle of a user wearing a smart lens, wherein the focus angle is a predefined angle from a gaze point of the user; determining a smart lens-based transaction is occurring based on the focus angle including a second user or a point of sale sensor for a predetermined amount of time; verifying the focus angle overlaps with a transacting focus angle of the second user or the point of sale sensor; authenticating the user based on biometric security measures on the smart lens; displaying an augmented reality prompt to the user on the smart lens, wherein the augmented reality prompt on the smart lens prompts the user to select a stored payment method and confirm an amount or file associated with the smart lens-based computing event; and executing the smart lens-based transaction based on the verified overlapping focus angles and the user confirmation.” (See paragraph [0004]). The augmented reality prompt that is displayed to the user is the projection that is emitted based on the authentication of the user through the security measures on the smart lens. Rakshit also states that “Alternatively, a smart lens comprises augmented reality capabilities, via an augmented reality component, as it is known in the art. In some embodiments, the augmented reality component can execute on computing device 110 and display on smart lens 140. Smart lens 140 of the user can communicate with computing device 110 and computing device 110 can communicate with transaction system for executing transaction.” (See paragraph [0021]). This augmented reality component is coupled to the projection apparatus which is the smart lens.

Regarding claim 3, Rakshit discloses that one or more stored biometrics identifiers are crossed referenced for biometric authentication. Rakshit states that “In various embodiments, smart transaction 112 can authenticate a user when a smart lens-based transaction is identified. In various embodiments, smart transaction 112 can authenticate a user using biometric measurements measured by smart lens 140 (e.g., retinal scanning) as it is known in the art or via computing device 110.” (See paragraph [0042]). This use of retinal scanning necessarily means that the retinal scan of the user that is taken must be compared to a stored version in order to properly authenticate the user.

Regarding claim 5, Rakshit discloses that the biometric authentication allows for monetary transactions. Rakshit states that “Some embodiments of the present invention enable the user to silently perform a transaction, and at the same time, for one or more transactions, can perform retina-based authentication to authenticate the user. A smart lens-based transaction any type of digital transaction known in the art (e.g., financial, information, etc.) between two or more parties.” (See paragraph [0008]). 

Regarding claim 6, Rakshit discloses that the projection is a hologram. Rakshit states that “In various embodiments, smart transaction 112 can request that the user confirm the smart lens-based transaction by prompting then user, via augmented reality to select the appropriate financial transaction card by showing a selection of stored credit and debit cards that the user can use for the transaction. In various embodiments, the stored payment/transaction method (e.g., credit card, debit card, linked checking or saving account, files, documents, etc.) can be visually displayed to the user on smart lens 140 and can display the amount of the transaction, and the amount available on the stored credit and debit cards. In various embodiments, smart transaction 112 can enable a user (sending party) to adjust and confirm the transaction amount or select and confirm the correct file or data to share.” (See paragraph [0029]). This augmented reality prompt is a hologram. 

Regarding claim 7, Rakshit discloses that the projection apparatus is wearable on said user. Rakshit states that “In various embodiments, smart transaction 112 can request that the user confirm the smart lens-based transaction by prompting then user, via augmented reality to select the appropriate financial transaction card by showing a selection of stored credit and debit cards that the user can use for the transaction. In various embodiments, the stored payment/transaction method (e.g., credit card, debit card, linked checking or saving account, files, documents, etc.) can be visually displayed to the user on smart lens 140 and can display the amount of the transaction, and the amount available on the stored credit and debit cards. In various embodiments, smart transaction 112 can enable a user (sending party) to adjust and confirm the transaction amount or select and confirm the correct file or data to share.” (See paragraph [0029]). This projection apparatus is the smart lens which is a wearable on the user. 

Regarding claim 10, Rakshit discloses that the projection apparatus is worn underneath a surface of an eyelid of said user.  Rakshit states that “Alternatively, a smart lens comprises augmented reality capabilities, via an augmented reality component, as it is known in the art. In some embodiments, the augmented reality component can execute on computing device 110 and display on smart lens 140. Smart lens 140 of the user can communicate with computing device 110 and computing device 110 can communicate with transaction system for executing transaction.” (See paragraph [0021]). This smart lens are contact lenses which are worn underneath the surface of a user’s eyelid, on top of the cornea.

Regarding claim 11, Rakshit discloses that the projection apparatus is worn on a surface of skin of said user. Rakshit states that “Alternatively, a smart lens comprises augmented reality capabilities, via an augmented reality component, as it is known in the art. In some embodiments, the augmented reality component can execute on computing device 110 and display on smart lens 140. Smart lens 140 of the user can communicate with computing device 110 and computing device 110 can communicate with transaction system for executing transaction.” (See paragraph [0021]). Rakshit also states that “Examples of a smart lens include: a wearable smart contact lens, a pair of smart glasses, and/or any form of wearable smart eyewear or headwear known in the art that contains a lens.” (See paragraph [0008]). As a pair of smart glasses, these are worn by the user and are on the surface of the skin of the user. 

	Regarding claim 12, Rakshit discloses that the transceiver is worn on a surface of skin of said user. Rakshit states that “In various embodiments, smart transaction 112 can authenticate a user when a smart lens-based transaction is identified. In various embodiments, smart transaction 112 can authenticate a user using biometric measurements measured by smart lens 140 (e.g., retinal scanning) as it is known in the art or via computing device 110.” (See paragraph [0042]). Also, Rakshit states that “Examples of a smart lens include: a wearable smart contact lens, a pair of smart glasses, and/or any form of wearable smart eyewear or headwear known in the art that contains a lens.” (See paragraph [0008]). The smart lens contains the transceiver which is what collects the user’s biometric data. As a pair of smart glasses, these are worn by the user and are on the surface of the skin of the user.


Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

8. Claims 2 and 4 are rejected under 35 U.S.C. §103 as being unpatentable over Rakshit in view of Schoeffler (U.S. Pub. No. 2016/0027079) (hereinafter “Schoeffler”). 
Regarding claim 2, Rakshit may not describe that the one or more biometric identifiers for said user is from a group comprising DNA and neural signals. However, Schoeffler teaches that the one or more biometric identifiers for said user is from a group comprising DNA and neural signals. Schoeffler states that “In an embodiment, a method can be executed on a computer for transaction which can have the steps of: one user scans or takes a photograph of the other user's fingerprint, photograph, DNA, or other biometric measurement, usable as a unique identifier by the server; by confirming the unique identifier of one user transmitted by the second user, by comparison against a stored data, the two users can be associated as intending to initiate an identification or a transaction.” (See paragraph [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Schoeffler so that the one or more biometric identifiers for said user is from a group comprising DNA and neural signals. This would allow for a more secure way of verifying a particular user by using the user’s own DNA. 

Regarding claim 4, Rakshit may not describe that the crossed referenced biometric identifier is said user's DNA. However, Schoeffler teaches that the crossed referenced biometric identifier is said user's DNA. Schoeffler states that “In an embodiment, a method can be executed on a computer for transaction which can have the steps of: one user scans or takes a photograph of the other user's fingerprint, photograph, DNA, or other biometric measurement, usable as a unique identifier by the server; by confirming the unique identifier of one user transmitted by the second user, by comparison against a stored data, the two users can be associated as intending to initiate an identification or a transaction.” (See paragraph [0056]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Schoeffler so that the crossed referenced biometric identifier is said user's DNA. This would allow for a more secure way of verifying a particular user by using the user’s own DNA. 

9. Claim 8 is rejected under 35 U.S.C. §103 as being unpatentable over Rakshit in view of RAKSHIT (U.S. Pub. No. 2021/0375230) (hereinafter “RAKSHIT2”). 
Regarding claim 8, Rakshit discloses a projection apparatus (see above). Rakshit may not describe that the projection apparatus is powered on and off through said user blinking. RAKSHIT2 teaches that the projection apparatus is powered on and off through said user blinking. RAKSHIT2 states that “[i]n embodiments, the smart contact lens 200 includes a piezoelectric crystal, which generates power from eye blink based mechanical work. In this manner, when power is required (e.g., the battery charge is low), the smart contact lens 200 displays a visual indication to the user to notify the user to blink more frequently, to generate power. A mixed reality system can be used for the notification.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of RAKSHIT2 so that the projection apparatus is powered on and off through said user blinking. This would allow for a simple and efficient way for the apparatus to be powered in order to function properly using the user’s natural eye movements.

10. Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Rakshit in view of Muniraju (U.S. Pub. No. 2018/0177393) (hereinafter “Muniraju”). 
Regarding claim 9, Rakshit discloses a projection apparatus (see above). Rakshit may not describe that the projection apparatus is worn on a surface of an eyelid of said user. However, Muniraju teaches a sensor that is worn on a surface of an eyelid of said user. Muniraju states that “FIG. 16 illustrates another example embodiment of wearable device 200. Any number of sensors 1600 may be configured in the wearable device 200, including those in the eyelashes (e.g., false eyelashes included in the wearable device 200, and/or affixed to the user's real eyelashes). Sensors may alternatively be positioned higher or lower on the eyelid surface relative to the sensors depicted in FIGS. 3 and/or 15, for example. Including sensors in the eyelashes and/or in different positions on the eyelids may provide for additional sensor data relative to the y-axis, and may therefore enable apparatus 25 to more accurately differentiate first directional data and second directional data.” (See paragraph [0107]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Muniraju so that the projection apparatus is worn on a surface of an eyelid of said user. This would allow for an effective and less intrusive way for a device (such as a projection apparatus) to be attached to the user.

11. Claims 13 and 14-15 are rejected under 35 U.S.C. §103 as being unpatentable over Rakshit in view of Connor (U.S. Pub. No. 2019/0030230) (hereinafter “Connor”). 
Regarding claim 13, Rakshit may not describe that the transceiver is a smart tattoo. However, Connor teaches that the transceiver is a smart tattoo. Connor states that “In an example, a wearable device can be temporarily and removably adhered to a person's skin. In an example, a wearable device can be a smart adhesive patch and/or an electronically-functional adhesive patch with biometric sensors. In an example, these biometric sensors can be spectroscopic sensors. In an example, spectroscopic sensors in a smart adhesive patch and/or an electronically-functional adhesive patch can be used to monitor the molecular composition of a person's sweat and/or gases emitted from the person's skin. In an example, a wearable device can be a temporary smart tattoo with biometric sensors. In an example, a wearable device can be an electronically-functional tattoo with biometric sensors. In an example, a wearable device can be a permanent smart tattoo and/or a permanent electronically-functional tattoo with embedded biometric sensors.” (See paragraph [0035]). The biometric sensors in Connor are the transceiver which collects the biometric data of the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Connor so that the transceiver is a smart tattoo. This would allow for a more effective and accurate of collecting user biometric data since the sensors would be adhered to the user’s skin. 

Regarding claim 14, Rakshit may not describe that the transceiver is a skin patch. However, Connor teaches that the transceiver is a skin patch. Connor states that “In an example, a wearable device can be temporarily and removably adhered to a person's skin. In an example, a wearable device can be a smart adhesive patch and/or an electronically-functional adhesive patch with biometric sensors. In an example, these biometric sensors can be spectroscopic sensors. In an example, spectroscopic sensors in a smart adhesive patch and/or an electronically-functional adhesive patch can be used to monitor the molecular composition of a person's sweat and/or gases emitted from the person's skin.” (See paragraph [0035]). The biometric sensors in Connor are the transceiver which collects the biometric data of the user. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Connor so that the transceiver is a skin patch. This would allow for a more effective and accurate of collecting user biometric data since the sensors would be adhered to the user’s skin. 

Regarding claim 15, Rakshit discloses a projection apparatus (see above). Rakshit may not describe projection apparatus is worn on clothing material. However, Connor teaches the use of sensors that are worn on clothing material. Connor states that “In an example, a wearable device of this system can be an article of clothing or clothing accessory with biometric sensors. In an example, these biometric sensors can be spectroscopic sensors or electromagnetic energy sensors. In an example, biometric sensors can be attached to, embedded into, woven into, sewn into, or printed onto an article of clothing or clothing accessory. In an example, an article of clothing or clothing accessory can be a short-sleeve shirt or a long-sleeve shirt. In an example, an article of clothing or clothing accessory can be a pair of shorts or pants. In an example, an article of clothing or clothing accessory can be a bra, an undershirt, or a underpants.” (See paragraph [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Connor so that the projection apparatus is worn on clothing material. This would allow for a more comfortable and easily adjustable area for the user to wear the projection apparatus. 

12. Claims 16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Rakshit in view of TANIUCHI et al. (U.S. Pub. No. 2021/0367299) (hereinafter “Taniuchi”). 
Regarding claim 16, Rakshit discloses a projection apparatus (see above). Rakshit may not describe that the projection apparatus is powered via a liquid battery. However, Taniuchi teaches devices that are powered via a liquid battery. Taniuchi states that “In recent years, a demand for high-capacity high-output battery devices has rapidly grown due to popularization of various types of electric/electronic equipment with a variety of sizes, such as an automobile, a personal computer, and a mobile phone. Examples of these battery devices include a liquid battery cell using, as an electrolyte, an organic electrolytic solution between positive and negative electrodes and a solid-state battery cell using a fire-retardant solid electrolyte instead of using the organic electrolytic solution as the electrolyte.” (See paragraph [0003]). The projection device as disclosed in Rakshit would also include such a liquid battery such as the one taught by Taniuchi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Taniuchi so that the projection apparatus is powered via a liquid battery. This use of a liquid battery would allow for a cost-effective and convenient solution to power the projection apparatus. 
Regarding claim 18, Rakshit discloses a transceiver (see above). Rakshit may not describe that the transceiver is powered via a liquid battery. However, Taniuchi teaches devices that are powered via a liquid battery. Taniuchi states that “In recent years, a demand for high-capacity high-output battery devices has rapidly grown due to popularization of various types of electric/electronic equipment with a variety of sizes, such as an automobile, a personal computer, and a mobile phone. Examples of these battery devices include a liquid battery cell using, as an electrolyte, an organic electrolytic solution between positive and negative electrodes and a solid-state battery cell using a fire-retardant solid electrolyte instead of using the organic electrolytic solution as the electrolyte.” (See paragraph [0003]). The transceiver as disclosed in Rakshit would also include such a liquid battery such as the one taught by Taniuchi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Taniuchi so that the transceiver is powered via a liquid battery. This use of a liquid battery would allow for a cost-effective and convenient solution to power the transceiver. 

13. Claims 17 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Rakshit in view of CHO et al. (U.S. Pub. No. 2019/0114458) (hereinafter “Cho”). 
Regarding claim 17, Rakshit discloses a projection apparatus (see above). Rakshit may not describe that the projection apparatus contains a substrate composed of a thin-film material. However, Cho teaches a device that contains a substrate composed of a thin-film material. Cho states that “Referring to FIG. 1B, the display 120 may include a biometric sensor (e.g., a light receiving element 140 and a sensor driver integrated circuit (IC) 149), an opaque layer 141, a polymer film 142, a thin film transistor substrate 143, a light emitting element layer (e.g., an organic light emitting display (OLED) layer) 144, a touch sensor 145, a polarization film 146, a window 147, and an optical filter 148.” (See paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Cho so that the projection apparatus contains a substrate composed of a thin-film material. This use of a substrate composed of a thin-film material allows for a more compact and less obstructive device that the user can wear or adhere to one’s body.

Regarding claim 19, Rakshit discloses a transceiver (see above). Rakshit may not describe that the transceiver contains a substrate composed of a thin-film material. However, Cho teaches a device that contains a substrate composed of a thin-film material. Cho states that “Referring to FIG. 1B, the display 120 may include a biometric sensor (e.g., a light receiving element 140 and a sensor driver integrated circuit (IC) 149), an opaque layer 141, a polymer film 142, a thin film transistor substrate 143, a light emitting element layer (e.g., an organic light emitting display (OLED) layer) 144, a touch sensor 145, a polarization film 146, a window 147, and an optical filter 148.” (See paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rakshit to incorporate the teachings of Cho so that the transceiver contains a substrate composed of a thin-film material. This use of a substrate composed of a thin-film material allows for a more compact and less obstructive transceiver that the user can wear or adhere to one’s body.


Response to Arguments
14. Applicant’s arguments filed on September 07, 2022 have been fully considered.  
First, Applicant has amended claims 2 and 4 which were previously objected to due to minor informalities. As a result of Applicant’s amendments to these claims, the objections are moot and hereby withdrawn. 
Applicant’s arguments concerning the 35 U.S.C. §102 and 35 U.S.C. §103 rejections of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that “Rakshit fails to disclose initiating and manipulating a projection apparatus based on said one or more biometric identifiers and merely uses an eye contact event to navigate selection of the augmented reality prompts, whereas the projection apparatus of the application can be powered on and off and employed for navigation of applications in connection with the internet to control the output projection as well as various tasks within the applications by neural signals from the user.” (See Applicant’s Arguments, p. 6). However, most of what Applicant states here is not even claimed in any of the current claims in this invention. The specific portion that is claimed, which Applicant states above, is that “the projection apparatus is initiated and manipulated based on said one or more biometric identifiers.” Rakshit discloses this. Rakshit states that “Embodiments of the present invention disclose a method, a computer program product, and a system for smart lens-based transactions using eye contact, the method comprising: identifying a focus angle of a user wearing a smart lens, wherein the focus angle is a predefined angle from a gaze point of the user; determining a smart lens-based transaction is occurring based on the focus angle including a second user or a point of sale sensor for a predetermined amount of time; verifying the focus angle overlaps with a transacting focus angle of the second user or the point of sale sensor; authenticating the user based on biometric security measures on the smart lens; displaying an augmented reality prompt to the user on the smart lens, wherein the augmented reality prompt on the smart lens prompts the user to select a stored payment method and confirm an amount or file associated with the smart lens-based computing event; and executing the smart lens-based transaction based on the verified overlapping focus angles and the user confirmation.” (See paragraph [0004]). The augmented reality prompt that is displayed to the user is the projection that is emitted based on the authentication of the user through the security measures on the smart lens. With regards to this manipulation being based on “one or more biometric identifiers,” Rakshit states that “In various embodiments, smart transaction 112 can authenticate a user when a smart lens-based transaction is identified. In various embodiments, smart transaction 112 can authenticate a user using biometric measurements measured by smart lens 140 (e.g., retinal scanning) as it is known in the art or via computing device 110.” (See paragraph [0042]). Clearly, this projection apparatus as taught by Rakshit is initiated and manipulated based on various biometric identifiers. 
Next, Applicant argues that the augmented reality prompt as disclosed by Rakshit is not a “hologram.” (See Applicant’s Arguments, p. 6). However, the Applicant has not claimed the use of a “hologram” in any of the claims apart from dependent claim 6. The rest of the claims, including independent claim 1, state that the “a projection is emitted” by the “projection apparatus.” (See claim 1). This is also disclosed by Rakshit. Rakshit states that “Augmented reality glass or head mounted displays can project light directly to retina to create images for user's visualization, the augmented reality device can comprise or communicate with various sensors, like a direction, FoV measurement, etc.” (See paragraph [0003]). This projection of images is a “projection” as claimed in the current invention. In addition, this projection can be considered a hologram because a hologram is simply a projection of an image that the user sees externally. Rakshit discloses this and even though a smart lens is used to see this, there is no rule that a hologram cannot be seen using the assistance of a smart lens as taught by Rakshit. Applicant has not cited to any evidence that restricts how a hologram can be perceived. Hence, Rakshit’s augmented reality projection is a hologram. 
Applicant also argues that “the projection apparatus and the transceiver are distinct components where the transceiver sends input to the projection apparatus and the projection apparatus emits a projection in the form of a hologram.” (See Applicant’s Arguments, p. 6). However, Rakshit also discloses that these are separate and distinct components. Rakshit states that “Alternatively, a smart lens comprises augmented reality capabilities, via an augmented reality component, as it is known in the art. In some embodiments, the augmented reality component can execute on computing device 110 and display on smart lens 140. Smart lens 140 of the user can communicate with computing device 110 and computing device 110 can communicate with transaction system for executing transaction.” (See paragraph [0021]). This augmented reality component is coupled to the projection apparatus which is the smart lens in Rakshit. Hence, the augmented reality component which is the transceiver is separate and distinct from the projection apparatus which is the smart lens in Rakshit. 
Finally, Applicant does not specifically address what the references cited in the pending 35 U.S.C. §103 rejection fail to teach relating to each of the claims that were rejected under 35 U.S.C. §103. Applicant instead writes a generic statement stating: “It is believed that the distinctions between the application and Rakshit provided above in combination with the assertation that Rakshit in view of Schoeffler, without the benefit of hindsight, cannot be said to render obvious the subject matter of claim 1, or any claims dependent thereon. As a result, the Applicant respectfully submits that claims 2 and 4 are nonobvious and meet the requirements of35 U.S.C. 103. The Applicant therefore respectfully requests that this objection be withdrawn.” This same statement is written for each of the references that Examiner has used to reject the claims under 35 U.S.C. §103. This applies to claims 2, 4, 8-9, and 13-19. As a result of this, Examiner cannot address each of these generic contentions. 
	For the reasons cited above, the 35 U.S.C. §102 and 35 U.S.C. §103 rejections of claims 1-19 are maintained. 


Prior Art Not Relied Upon
15. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
ZHOU (U.S. Pub. No. 2017/0161479) teaches a near-eye wearable device that is used for biometric authentication of a user.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696